Citation Nr: 0843763	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  03-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1951 to July 1971.  
He died in December 1985.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO), which denied payment 
of Department of Veterans Affairs (VA) improved death pension 
benefits based upon the appellant's yearly income.  

The case was remanded by the Board in February 2005 in order 
to determine whether the appellant still desired a hearing 
before a Veterans Law Judge sitting at the RO.  A hearing was 
scheduled, the appellant was provided notice by letter on 
July 17, 2005, and she failed to appear without explanation.  
In August 2005, the Board again remanded the matter for 
additional VCAA notice.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's annual income exceeds the maximum annual 
income for death pension benefits set by law for a surviving 
spouse.  


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1541, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.15, 3.23, 3.102, 3.159, 3.203, 3.271, 3.272, 3.273 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The RO has generally satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008).  The RO has effectively notified 
the appellant of information and evidence necessary to 
substantiate the claim for death pension benefits; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  

The appellant was not precluded from participating 
effectively in the processing of her claim and the notice did 
not affect the essential fairness of the decision.  VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R.  § 3.159(c) 
(2008).  

In any case, the duties under VCAA are not applicable here 
because the claim for the benefit lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law); Manning v.  
Principi, 16 Vet. App. 534 (2002), citing Livesay v.  
Principi, 15 Vet. App. 165 (Aug. 30, 2001); VAOGCPREC 5-2004; 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"). 

Entitlement to Death Pension Benefits.

The appellant has appealed an April 2002 decision in which 
the RO denied her claim for death pension on the ground that 
her countable income exceeded the maximum annual pension 
rate.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Payments from any kind from any source shall be counted as 
income during the 12-month period in which received, unless 
specifically excluded under 38 C.F.R.  § 3.272.  38 C.F.R. § 
3.271.  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month period following receipt of the income.  38 C.F.R. § 
3.271(c).

In this case, the veteran had the required wartime service.  
He served more than 90 days during both the Korean conflict 
and the Vietnam era.  The rates of VA death pension are 
published in Appendix B of the Veterans Benefits 
Administration Manual M21-1, and are given the same force and 
effect as if published in the Code of Federal regulations.  
38 C.F.R. § 3.21 (2008).  

When the appellant filed her claim for death pension in 
February 2002, the maximum annual pension rate (MAPR), as 
established by Congress, for a surviving spouse with no 
dependent children was $6,407.00.  Based on information 
received from the appellant's application for death pension 
benefits, as of February 2002, the appellant's income from 
the U.S. Social Security Administration (SSA) was $738.00 per 
month, or $8,856.00 on an annual basis; as of April 2003, her 
income from the SSA income was $748.00.  In her June 2002 
report of Improved Pension Eligibility Verification, the 
appellant reported receiving additional annual income from 
her retirement in the amount of $41.78 per month, or $501.36 
on an annual basis.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and, therefore, is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid, but in this instance, there is no 
indication that any deduction from income is warranted.  
38 C.F.R. § 3.272.  The RO informed the appellant on multiple 
occasions throughout the course of this appeal that she could 
submit medical expenses in order to reduce her countable 
income.  She did not do so.  On this basis, the appellant's 
income as of the date of her application exceeded the 
applicable MAPR, and she thus is ineligible for VA death 
pension benefits.  

It should be noted that despite multiple attempts by the RO 
to obtain further income data from the appellant, she has 
failed to keep VA apprised of her whereabouts and has not 
responded to any of the RO's recent inquiries.  In letters 
dated April 2002, September 2003, and April 2008, the RO 
notified the appellant that she had not submitted enough 
information to allow research into whether her countable 
income could be reduced.  In June 2008, the appellant was 
provided with yet another Improved Pension Eligibility 
Verification Report in order to assist the RO in determining 
her income, net worth and un-reimbursed medical expenses.  
The appellant has not responded to any such requests for more 
specific income or medical expense information.  Notably, the 
appellant has also been scheduled for two BVA hearings, but 
has failed to appear without explanation.  Here, the Board 
notes that the duty to assist is not a one-way street.  If 
the appellant wishes help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, she has a corresponding duty to assist by submitting 
to the necessary income documentation, and medical expenses, 
if applicable. 

Therefore, based on the income information as provided by the 
appellant, her countable annual income exceeds the MAPR, and 
thus she may not receive VA death pension benefits.  The 
Board has no discretion in making a decision on this matter.  
In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that, when 
the law and not the evidence is dispositive, the claim  
should be denied due to the lack of entitlement under the  
law.  Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, which 
is the case here in that the appellant's countable income 
exceeds those limits.  Therefore, she is not legally entitled 
to VA non-service-connected death pension benefits.



ORDER


Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


